      Case 4:20-cv-01826 Document 1 Filed on 05/26/20 in TXSD Page 1 of 12



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION


NATIONAL TRUST INSURANCE                         §
COMPANY,                                         §
                                                 §
       Plaintiff,                                §
                                                 §       CIVIL ACTION NO.____________
V.                                               §
                                                 §
FIGURE FOUR PARTNERS, LTD. and                   §
PSWA, INC.,                                      §
                                                 §
       Defendants.                               §


                     COMPLAINT FOR DECLARATORY JUDGMENT

TO THE UNITED STATES DISTRICT COURT:

       National Trust Insurance Company (“NTIC”) files this Complaint for Declaratory

Judgment and respectfully shows:

                                                 I.

                                         THE PARTIES

       1.1     Plaintiff NTIC is a citizen of the State of Florida and the State of Indiana because

it is an insurance company incorporated under the laws of the State of Indiana and its principal

office is in Sarasota, Florida. 28 U.S.C. § 1332(c)(1); Illinois Central Gulf Railroad Co. v. Pargas,

Inc., 706 F.2d 633, 637 (5th Cir. 1983) (a corporation is a citizen of its state of incorporation and

principal place of business).

       1.2     Figure Four Partners, Ltd. (“FFP”) is a limited partnership that is a citizen of the

State of Texas because its sole partner is PSWA, Inc., a company incorporated under the laws of

the State of Texas and is domiciled in the State of Texas with its principal place of business in




COMPLAINT FOR DECLARATORY JUDGMENT—Page 1
      Case 4:20-cv-01826 Document 1 Filed on 05/26/20 in TXSD Page 2 of 12



Houston, Texas. Carden v. Arkoma Assocs., 494 U.S. 185, 192 (1990) (a limited partnership is a

citizen of the state of which each of its partners is a citizen). FFP’s principal office is located in

Houston, Texas. It may be served with process by serving its registered agent, Michael Brisch, at

9000 Gulf Freeway, 3rd Floor, Houston, Texas, 77017.

       1.3     PSWA, Inc. (“PSWA”) is a citizen of the State of Texas because it is a company

incorporated under the laws of the State of Texas and is domiciled in the State of Texas with its

principal place of business in Houston, Texas. It may be served with process by serving its

registered agent, Michael Brisch, at 9000 Gulf Freeway, 3rd Floor, Houston, Texas, 77017.

                                                 II.

                                         JURISDICTION

       2.1     The Court has jurisdiction over this matter under the Declaratory Judgment Act, 28

U.S.C. § 2201, and upon complete diversity of citizenship pursuant to 28 U.S.C. § 1332. This is

a civil action and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

Jurisdiction is also proper because the issues presented in this suit are ripe for adjudication.

                                                 III.

                                              VENUE

       3.1     Venue is proper in the Southern District of Texas under 28 U.S.C. § 1391(a)(1)

because a substantial part of the events or omissions giving rise to the controversy occurred in

Montgomery County, Texas. The underlying lawsuits at issue in this declaratory judgment action

were filed in Harris County, Texas.

       3.2     An actual controversy exists between the parties hereto within the meaning of 28

U.S.C. §2201, and this Court is, therefore, vested with the power in the instant case to declare and




COMPLAINT FOR DECLARATORY JUDGMENT—Page 2
      Case 4:20-cv-01826 Document 1 Filed on 05/26/20 in TXSD Page 3 of 12



adjudicate the rights and other legal relationships of the parties in this action with reference to the

issues raised by this Complaint.

                                                 IV.

                                         BACKGROUND

        4.1      This matter is brought to determine NTIC’s obligations, if any, to FFP and PSWA

(collectively,   “the   Developers”)    under    commercial     general   liability policy    number

CPP100039482-01 (“the Primary Policy”) issued to Rebel Contractors, Inc. (“Rebel”) and

umbrella policy number UMB100022939-02 (“the Umbrella Policy”) also issued to Rebel for

claims asserted against FFP and PSWA in lawsuits arising out of land development project.

        4.2      The Woodridge Municipality Utility District (“the Owner” or “the MUD”)

contracted with Rebel (“the Agreement”) to perform work in connection with a real estate

development referred to as “the Woodridge Village Development” located to the North of Elm

Grove subdivision near Kingwood, Texas. Specifically, the general scope of Rebel’s work under

the Agreement as:        “CONSTRUCTION OF THE WATERLINE RELOCATION AND

DETENTION PONDS TO SERVE WOODRIDGE VILLAGE SOUTH PHASE DETENTION

FOR WOODRIDGE MUNICIPAL UTILITY DISTRICT, MONTGOMERY County, Texas.”

(See the “Agreement,” attached as Exhibit “1”). The Agreement also provides, in part, that FFP

“shall be considered the ‘Owner’ for purposes of approving requests for and making payments to

the Contractor [Rebel] of all or any portion of the Contract Price.” (Exhibit “1”).

        4.3      On May 7, 2019, homes in the Elm Grove subdivision flooded during heavy rains.

The Elm Grove homeowners contend that the flooding was caused by the clearing, grading,

drainage, and other real estate development activities taking place in connection with the adjacent

Woodridge Village Development. A second flooding event occurred on September 19, 2019




COMPLAINT FOR DECLARATORY JUDGMENT—Page 3
         Case 4:20-cv-01826 Document 1 Filed on 05/26/20 in TXSD Page 4 of 12



during Tropical Storm Imelda. The Elm Grove homeowners again blamed the flooding on the

ongoing development work and inadequate drainage at the Woodridge Village Development.

           4.4      Numerous Elm Grove homeowners (“Homeowner Plaintiffs”) filed lawsuits in

Harris, County, Texas arising out of the flooding events. The lawsuits were consolidated into one

matter, Becker, et al. v. Figure Four, Ltd., et al, Cause No. 2019-36139, in Harris County District

Court (the “Woodridge Village Lawsuit”).

           4.5      In the live pleading, the Fifth Amended Petition (attached as Exhibit “2”), the

Homeowner Plaintiffs sued the Developers, Rebel, Double Oak Construction, Inc., Texasite,

L.L.C., and LJA Engineering, Inc. The Homeowner Plaintiffs allege that FFP1 hired the engineer

to construct the plans for the development and was “in charge” of supervising the engineer, LJA.

Further, the Homeowner Plaintiffs contend that the Developers and LJA hired Rebel and the other

contractors to prepare the property for construction of a residential development. The Homeowner

Plaintiffs allege that the defendants removed trees, trenched out areas, altered the slope of the land,

and altered existing water channels on the Woodridge Village Development, which caused the

rainwater to drain onto the adjacent Elm Grove neighborhood flooding it.

           4.6      The Homeowner Plaintiffs assert causes of action against the Developers for

nuisance, negligence, negligent retention, negligent supervision, negligence per se, and gross

negligence based on the allegedly improper development of the adjacent Woodridge Village

Development and the retention and failure to supervise the engineer and the contractors. The

Homeowner Plaintiffs assert causes of action against “the contractor defendants,” including Rebel,

for nuisance, negligence, negligence per se, and gross negligence based on their alleged acts




1
    Homeowner Plaintiffs allege that PSWA is a subsidiary of FFP.


COMPLAINT FOR DECLARATORY JUDGMENT—Page 4
      Case 4:20-cv-01826 Document 1 Filed on 05/26/20 in TXSD Page 5 of 12



causing water to runoff into the Elm Grove neighborhood and failing to take actions to protect the

water runoff from flooding their homes.

        4.7      NTIC is defending its insured, Rebel, in the Woodridge Development Lawsuit

subject to a reservation of rights. Developers have served written demands on Rebel and NTIC,

asserting that: (1) Rebel must indemnify them pursuant to a contractual indemnity provision in the

Agreement, and (2) Developers are entitled to a defense and indemnity as additional insureds to

the Primary Policy and the Umbrella Policy.

                                          V.
                             DECLARATORY RELIEF REQUESTED
A.      Indemnity Agreement is Unenforceable Pursuant to the Texas Anti-Indemnity Act2
        5.1      Developers contend that NTIC’s insured, Rebel, must defend and indemnify them

from the claims asserted against Developers based on the following provisions contained in the

Agreement:

        Notwithstanding any other items, conditions, or provisions of the General or
        Special Conditions or any other provisions of the Contract Documents to the
        contrary, Woodridge Municipal Utility District ("District") shall be deemed and
        considered as Owner for all purposes under the Contract Documents, except as
        provided herein.

        I.      Figure Four Partners, LTD., a Texas Limited Partnership ("Developer")
        shall be considered the "Owner" for purposes of approving requests for and making
        payments to the Contractor of all or any portion of the Contract Price and for paying
        all damages, if any, that might ever be due or payable by the District, . . .

                                                    ***

        III.  IN CONSIDERATION FOR PAYMENT AND ACCESS PROVISIONS
        DESCRIBED ABOVE, DEVELOPER [FFP], ITS OFFICERS, DIRECTORS
        AND EMPLOYEES, SHALL BE INCLUDED AS INDEMNIFIED PARTIES
        AND ADDITIONAL INSUREDS AND SUBJECT TO ALL RIGHTS
        AFFORDED THEREBY UNDER THE CONTRACT DOCUMENTS, IN LAW
        AND IN EQUITY. Contractor shall cause Developer, its officers, directors and
        employees, to be named as additional insureds to the same extent and in the same

2
 Chapter 151, Subchapter C of the Texas Insurance Code is commonly referred to as the “Texas Anti-Indemnity
Statute.”


COMPLAINT FOR DECLARATORY JUDGMENT—Page 5
   Case 4:20-cv-01826 Document 1 Filed on 05/26/20 in TXSD Page 6 of 12



    manner as Contractor is required to cause the District to be named as an additional
    insured pursuant to the Contract Documents. Contractor shall furnish the Developer
    with certificates of insurance showing Contractor's procurement of such required
    insurance.
    (Exhibit “1” at Agreement 000003)

                                         ***
    1.01. DEFINITIONS. The following terms shall be defined as described below,

    unless such definition is expressly modified by the Contract Documents. Any

    capitalized terms used in the Contract Documents not defined in this section shall

    have the meaning assigned to such term under the Contract Documents.

                                              ***


    r.     Indemnified Parties. Owner, Engineer, and the officers, directors, managers,

    members, employees, agents, and representatives of each such party.

                                              ***
    (Exhibit “1” at Agreement 000007)

    5.12   INDEMNIFICATION.


    Indemnity. TO THE FULLEST EXTENT PERMITTED BY LAW,
    CONTRACTOR SHALL PROTECT, DEFEND, INDEMNIFY AND HOLD
    HARMLESS THE INDEMNIFIED PARTIES, FROM AND AGAINST EVERY
    LOSS, ITEM OF DAMAGE, INJURY, EXPENSE, DEMAND, CLAIM, CAUSE
    OF ACTION, JUDGMENT OR LIABILITY, OF WHATSOEVER KIND OR
    CHARACTER, WHETHER ARISING IN CONTRACT OR TORT OR UNDER
    ANY STATUTE, FOR EVERY ELEMENT OF RECOVERY, WHETHER
    DIRECT OR INDIRECT, INCLUDING SPECIAL AND CONSEQUENTIAL
    DAMAGES, AND INCLUDING ALL RELATED FINES, FEES, AND COSTS,
    TO INCLUDE ALL FEES AND CHARGES OF ENGINEERS, ARCHITECTS,
    ATTORNEYS AND OTHER PROFESSIONALS AND ALL COURT OR
    ARBITRATION OR OTHER DISPUTE RESOLUTION COSTS, FOR:

                                            ***

           (III) BODILY INJURY TO OR DEATH OF ANY PERSON NOT
           ENCOMPASSED IN (I), ABOVE, PROPERTY DAMAGE OR
           ECONOMIC LOSS (INCLUDING LOSS OF USE) CAUSED BY OR
           ARISING OUT OF ANY NEGLIGENCE, BREACH OF CONTRACT,
           BREACH OR VIOLATION OF ANY STATUTE, ORDINANCE,
           GOVERNMENTAL REGULATION, STANDARD, OR RULE, OR


COMPLAINT FOR DECLARATORY JUDGMENT—Page 6
       Case 4:20-cv-01826 Document 1 Filed on 05/26/20 in TXSD Page 7 of 12



                  OTHER FAULT OF THE CONTRACTOR OR ITS EMPLOYEES,
                  AGENTS, OR SUBCONTRACTORS OF ANY TIER, IN ANY WAY
                  RELATED TO THIS CONTRACT OR IN CONNECTION WITH THE
                  PERFORMANCE (OR NONPERFORMANCE) OF THE WORK OR
                  OTHER ACTIVITIES OF THE CONTRACTOR OR ITS EMPLOYEES,
                  AGENTS, OR SUBCONTRACTORS OF ANY TIER, BUT ONLY TO
                  THE EXTENT CAUSED IN WHOLE OR IN PART BY ANY
                  NEGLIGENCE, BREACH OF CONTRACT, BREACH OR VIOLATION
                  OF ANY STATUTE, ORDINANCE, GOVERNMENTAL REGULATION,
                  STANDARD, OR RULE, OR OTHER FAULT OF THE CONTRACTOR
                  OR ITS EMPLOYEES, AGENTS, OR SUBCONTRACTORS OF ANY
                  TIER.
                                           ***


                THIS INDEMNITY OBLIGATION IS INTENDED TO COMPLY WITH
                CHAPTER 151 OF THE TEXAS INSURANCE CODE, CHAPTER 130
                OF THE CIVIL PRACTICE AND REMEDIES CODE AND ANY OTHER
                APPLICABLE LAW. IT IS AGREED THAT WITH RESPECT TO ANY
                LEGAL LIMITATIONS NOW OR HEREAFTER IN EFFECT AND
                AFFECTING THE ENFORCEABILITY OF THIS INDEMNIFICATION
                OBLIGATION, SUCH LEGAL LIMITATIONS ARE MADE A PART OF
                THIS INDEMNIFICATION OBLIGATION TO THE MINIMUM
                EXTENT NECESSARY TO BRING THIS INDEMNIFICATION
                OBLIGATION INTO CONFORMITY WITH THE REQUIREMENTS OF
                SUCH LIMITATIONS, AND AS SO MODIFIED, THIS
                INDEMNIFICATION OBLIGATION SHALL CONTINUE IN FULL
                FORCE AND EFFECT.
         (See Exhibit “1” at Agreement 000021 - 000022)

         5.2      Rebel and the MUD contracted to prepare real estate for construction of the

Woodridge Development. Chapter 151, Subchapter C of the Texas Insurance Code, referred to as

“The Texas Anti-Indemnity Statute,” applies to construction contracts,3 such as the Agreement

entered into between Rebel and the MUD. Section 151.102 of the Texas Anti-Indemnity Statute

provides as follows:

         Except as provided by Section 151.103, a provision in a construction contract, or
         in an agreement collateral to or affecting a construction contract, is void and
         unenforceable as against public policy to the extent that it requires an indemnitor

3
 Under Chapter 151, “Construction contract” is defined, in relevant part, as “a contract, subcontract, or agreement, .
. . entered into or made by an owner, architect, engineer, contractor, construction manager, subcontractor, supplier, or
material or equipment lessor for the design, construction, alteration, renovation, remodeling, repair, or maintenance
of, or for the furnishing of material or equipment for, a building, structure, appurtenance, or other improvement to or
on public or private real property, including moving, demolition, and excavation connected with the real property.”


COMPLAINT FOR DECLARATORY JUDGMENT—Page 7
     Case 4:20-cv-01826 Document 1 Filed on 05/26/20 in TXSD Page 8 of 12



       to indemnify, hold harmless, or defend a party, including a third party, against a
       claim caused by the negligence or fault, the breach or violation of a statute,
       ordinance, governmental regulation, standard, or rule, or the breach of contract of
       the indemnitee, its agent or employee, or any third party under the control or
       supervision of the indemnitee, other than the indemnitor or its agent, employee, or
       subcontractor of any tier.
§ 151.102 Tex. Ins. Code.

       5.3    The Developers, relying on the Agreement’s indemnification provision, demand

that Rebel indemnify and defend them from the Homeowner Plaintiffs’ claims. PSWA is not an

“Indemnified Party” per the express terms of the Agreement, which limits that term to Developer’s

officers, directors and employees.    Moreover, under the Texas Anti-Indemnity Statute, the

indemnity provision in the Agreement is void and unenforceable to require Rebel to indemnify

FFP (or PSWA if it qualified as an “Indemnified Party”) for the Homeowner Plaintiffs’ claims.

Accordingly, NTIC requests a declaration that the indemnity provision is void and unenforceable

pursuant to the Texas Anti-Indemnity Statute.

B.     The Texas Anti-Indemnity Statute Voids the Additional Insured Provision

       5.4    The Developers also contend that NTIC is required to defend and indemnify them

against the Homeowners Plaintiffs’ claims based on the following provisions contained in the

Agreement:


       3.     Minimum Required Insurance and Minimum Limits of Liability. Before
       beginning the Work, and throughout performance of the Work and the term of this
       Agreement, Contractor shall obtain and maintain in force and effect, at
       Contractor's sole expense, insurance of the following types and amounts from
       insurance rated by Best's A- and VII or better:


                                                ***

              C.      Commercial General Liability Insurance, including coverage
                      for bodily injury and property damage, personal and advertising
                      injury, the products-completed operations hazard, and insured
                      contracts, applicable in Texas, on a form no less broad than that
                      promulgated by the Insurance Services Office dated 2004 or
                      thereafter, and with limits of not less than:


COMPLAINT FOR DECLARATORY JUDGMENT—Page 8
        Case 4:20-cv-01826 Document 1 Filed on 05/26/20 in TXSD Page 9 of 12



                       i)      Each Occurrence - $1,000,000
                       ii)     General Aggregate - $2,000,000
                       iii)    Products-Completed Operations Aggregate - $2,000,000
                       iv)     Personal & Advertising Injury -$1,000,000
                                               *.*.*
               E.      Excess or Umbrella Liability Insurance, affording coverage no
                       less broad than, and applying excess of the limits of liability, of
                       the policies required by 3,B., 3.C, and 3D., above, with limits of
                       not less than $2,000,000 per occurrence and in the aggregate.
                                               ***
       2.      Additional Insureds. To the extent allowed by law, the Commercial General
               Liability Insurance, Business Automobile Liability Insurance, and Excess
               or Umbrella Insurance required by 3.C., 3,D., and 3.E., above, shall be
               endorsed to provide that the Indemnified Parties (collectively, "the
               Additional Insureds"), are added as additional insureds for liability arising
               out of the Work, to include liability based on either alleged fault or
               vicarious liability. Such additional insured coverage shall not be limited
               to liability caused by Contractor or Contractor's fault.
(See Exhibit “1” at Agreement 000051-000053)(emphasis added)

         5.5    The Additional Insured Endorsement in the Primary Policy provides, in relevant

part:

         ADDITIONAL INSURED – OWNERS, LESSEES OR CONTRACTORS –
         AUTOMATIC STATUS WHEN REQUIRED IN CONTRACT OR
         AGREEMENT – ONGOING OPERATIONS AND PRODUCTS-COMPLETED
         OPERATIONS (TEXAS LIMITED SOLE NEGLIGENCE)

         A.     Section II – Who Is An Insured is amended to include as an additional
         insured:

                1.     Any person or organization for whom you are performing operations
                when you and such person or organization have agreed in writing in a
                contract or agreement in effect during the term of this policy that such
                person or organization be added as an additional insured on your policy;
                and

                2.     Any other person or organization you are required to add as an
                additional insured under the contract or agreement described in Paragraph
                1. above; and

                3.     The particular person or organization, if any, scheduled above.

         Such person(s) or organization(s) is an additional insured only with respect to
         liability for “bodily injury”, “property damage” or “personal and advertising



COMPLAINT FOR DECLARATORY JUDGMENT—Page 9
     Case 4:20-cv-01826 Document 1 Filed on 05/26/20 in TXSD Page 10 of 12



       injury” occurring after the execution of the contract or agreement described in
       Paragraph 1. above and caused, in whole or in part, by:

               a.      Your acts or omissions; or
               b.      The acts or omissions of those acting on your behalf in the
               performance of your ongoing operations for the additional insured; or
               c.      “Your work” performed for the additional insured and included in
               the “products-completed operations hazard” if such coverage is specifically
               required in the written contract or agreement.

       With respect to liability of the additional insured for “bodily injury” of an employee
       or agent of a named insured or the employee of a named insured’s subcontractor,
       coverage shall apply for the partial or sole negligence of the additional insured, but
       only if such coverage is specifically required in the written contract or agreement.

       However, the insurance afforded to such additional insured(s) described above:

               a.      Only applies to the extent permitted by law;
               b.      Will not be broader than that which you are required by the contract
               or agreement to provide for such additional insured;
               c.      Will not be broader than that which is afforded to you under this
               policy; and
               d.      Nothing herein shall extend the term of this policy.
                                               ***
(See Exhibit “3” at Rebel Primary 000158-000160)

       5.6     The Umbrella Policy includes as an “insured” the following:

       3.    Any additional insured under any policy of "underlying insurance" will
       automatically be an insured under this insurance.

       Subject to Section III -- Limits Of Insurance, if coverage provided to the additional
       insured is required by a contract or agreement, the most we will pay on behalf of
       the additional insured is the amount of insurance:

       a.      Required by the contract or agreement, less any amounts payable by any
               "underlying insurance"; or
       b.      Available under the applicable Limits of Insurance shown in the
               Declarations;
               whichever is less.

       Additional insured coverage provided by this insurance will not be broader than
       coverage provided by the "underlying insurance".
       No person or organization is an insured with respect to the conduct of any current
       or past partnership, joint venture or limited liability company that is not shown as
       a Named Insured in the Declarations.
(See Exhibit “4” at Rebel Umbrella 000013-000030)


COMPLAINT FOR DECLARATORY JUDGMENT—Page 10
         Case 4:20-cv-01826 Document 1 Filed on 05/26/20 in TXSD Page 11 of 12




          5.7   PSWA does not qualify as an additional insured because the Agreement limits

additional insureds to Developer’s directors, officers and employees. In addition, the Agreement

requires that Rebel obtain additional insured coverage for FFP for “liability arising out of the

Work, to include liability based on either alleged fault or vicarious liability.” By its express terms,

the additional insured requirement is not limited to liability caused by Contractor or Contractor's

fault.

          5.8   Under the Texas Anti-Indemnity Statute, a provision in a construction contract

requiring an indemnitor to indemnify or insure a party for a claim based on its own negligence or

fault is void and unenforceable. Section 151.104 of the Texas Anti-Indemnity Statute provides:

       (a)    Except as provided by Subsection (b), a provision in a construction contract
       that requires the purchase of additional insured coverage, or any coverage
       endorsement, or provision within an insurance policy providing additional insured
       coverage, is void and unenforceable to the extent that it requires or provides
       coverage the scope of which is prohibited under this subchapter for an agreement
       to indemnify, hold harmless, or defend.
§ 151.104 Tex. Ins. Code.

          5.9   Because the “Additional Insureds” provision in the Agreement requires Rebel to

obtain additional insured coverage for FFP for liability or damages caused by FFP’s own fault,

the provision is void and unenforceable under the Texas Anti-Indemnity Statute. NTIC therefore

requests a declaration that FFP (or PSWA if it qualifies as an additional insured under the

Agreement) is not entitled to coverage as an additional insured under the Primary Policy or the

Umbrella Policy.

                                               VI.
                                             PRAYER

          6.1   NTIC requests that the Court enter a judgment declaring that (1) the indemnity

provision and the additional insured provision in the Agreement are void and unenforceable, and,




COMPLAINT FOR DECLARATORY JUDGMENT—Page 11
     Case 4:20-cv-01826 Document 1 Filed on 05/26/20 in TXSD Page 12 of 12



(2) the FFP or PSWA is not entitled to coverage as an additional insured under the Primary Policy

or the Umbrella Policy. NTIC also requests that the Court grant it all other further relief to which

it may show itself entitled.

                                              Respectfully submitted,

                                              /s/ J. Richard Harmon
                                              J. Richard Harmon
                                              Attorney-in-Charge
                                              rharmon@thompsoncoe.com
                                              State Bar No. 09020700
                                              Linda Szuhy Ressetar
                                              lressetar@thompsoncoe.com
                                              State Bar No. 24033250
                                              THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                              700 N. Pearl Street, Twenty-Fifth Floor
                                              Dallas, Texas 75201
                                              Telephone (214) 871-8200
                                              Facsimile (214) 871-8290

                                              COUNSEL FOR PLAINTIFF
                                              NATIONAL TRUST INSURANCE COMPANY




COMPLAINT FOR DECLARATORY JUDGMENT—Page 12
